Exhibit 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into effective as of
May 5, 2008 by and between [EXECUTIVE] (the “Executive”) and Align
Technology, Inc., a Delaware corporation (the “Company”). This Agreement
supersedes and replaces in its entirety that certain Employment Agreement dated
[INSERT DATE] between the Executive and the Company.

 

WHEREAS, the Company and Executive (the “Parties”) have previously entered into
an Employment Agreement dated as of [INSERT DATE]  (the “Prior Employment
Agreement”) pursuant to which the Parties agreed to certain terms and conditions
related to Executive’s employment with the Company and certain other related
matters.

 

WHEREAS, in connection with the adoption of Rule 409A of the Internal Revenue
Code of 1986, as amended (“Code Section 409A”), the Parties which to amend the
Prior Employment Agreement to, among other things, comply with Code
Section 409A.

 


1.     DUTIES AND SCOPE OF EMPLOYMENT.


 

(A)     POSITION.  FOR THE TERM OF THE EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT (“EMPLOYMENT”), THE COMPANY AGREES TO EMPLOY THE EXECUTIVE IN THE
POSITION OF VICE PRESIDENT, [INSERT TITLE].  THE EXECUTIVE SHALL REPORT TO THE
CHIEF EXECUTIVE OFFICER (THE “CEO”).  THE EXECUTIVE ACCEPTS SUCH EMPLOYMENT AND
AGREES TO DISCHARGE ALL OF THE DUTIES NORMALLY ASSOCIATED WITH SAID POSITION,
AND TO FAITHFULLY AND TO THE BEST OF EXECUTIVE’S ABILITIES PERFORM SUCH OTHER
SERVICES CONSISTENT WITH EXECUTIVE’S POSITION AS VICE PRESIDENT, [INSERT TITLE]
AS MAY FROM TIME TO TIME BE ASSIGNED TO EXECUTIVE BY THE CEO.

 

(B)     OBLIGATIONS TO THE COMPANY.  DURING THE TERM OF THE EXECUTIVE’S
EMPLOYMENT, THE EXECUTIVE SHALL DEVOTE EXECUTIVE’S FULL BUSINESS EFFORTS AND
TIME TO THE COMPANY.  THE EXECUTIVE AGREES NOT TO ACTIVELY ENGAGE IN ANY OTHER
EMPLOYMENT, OCCUPATION OR CONSULTING ACTIVITY FOR ANY DIRECT OR INDIRECT
REMUNERATION WITHOUT THE PRIOR APPROVAL OF THE CEO, PROVIDED, HOWEVER, THAT THE
EXECUTIVE MAY, WITHOUT THE APPROVAL OF THE CEO, SERVE IN ANY CAPACITY WITH ANY
CIVIC, EDUCATIONAL OR CHARITABLE ORGANIZATION.  THE EXECUTIVE MAY OWN, AS A
PASSIVE INVESTOR, NO MORE THAN ONE PERCENT (1%) OF ANY CLASS OF THE OUTSTANDING
SECURITIES OF ANY PUBLICLY TRADED CORPORATION.

 

(C)     NO CONFLICTING OBLIGATIONS.  THE EXECUTIVE REPRESENTS AND WARRANTS TO
THE COMPANY THAT EXECUTIVE IS UNDER NO OBLIGATIONS OR COMMITMENTS, WHETHER
CONTRACTUAL OR OTHERWISE, THAT ARE INCONSISTENT WITH EXECUTIVE’S OBLIGATIONS
UNDER THIS AGREEMENT.  THE EXECUTIVE REPRESENTS AND WARRANTS THAT THE EXECUTIVE
WILL NOT USE OR DISCLOSE, IN CONNECTION WITH THE EXECUTIVE’S EMPLOYMENT BY THE
COMPANY, ANY TRADE SECRETS OR OTHER PROPRIETARY INFORMATION OR INTELLECTUAL
PROPERTY IN WHICH THE EXECUTIVE OR ANY OTHER PERSON HAS ANY RIGHT, TITLE OR
INTEREST AND THAT THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY AS CONTEMPLATED BY
THIS AGREEMENT WILL NOT INFRINGE OR VIOLATE THE RIGHTS OF ANY OTHER PERSON OR
ENTITY.  THE EXECUTIVE REPRESENTS AND WARRANTS TO THE COMPANY THAT THE EXECUTIVE
HAS RETURNED ALL PROPERTY AND CONFIDENTIAL INFORMATION BELONGING TO ANY PRIOR
EMPLOYERS.

 

--------------------------------------------------------------------------------


 


2.     CASH AND INCENTIVE COMPENSATION.


 

(A)     SALARY.  THE COMPANY SHALL PAY THE EXECUTIVE AS COMPENSATION FOR THE
EXECUTIVE’S SERVICES A BASE SALARY AT A GROSS ANNUAL RATE OF [SALARY] PAYABLE IN
ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL SCHEDULE.  THE COMPENSATION
SPECIFIED IN THIS SUBSECTION (A), TOGETHER WITH ANY ADJUSTMENTS BY THE COMPANY
FROM TIME TO TIME, IS REFERRED TO IN THIS AGREEMENT AS “BASE SALARY.”

 

(B)     TARGET BONUS.  THE EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN AN
ANNUAL BONUS PROGRAM THAT WILL PROVIDE THE EXECUTIVE WITH AN OPPORTUNITY TO EARN
A POTENTIAL ANNUAL BONUS EQUAL TO 60% OF THE EXECUTIVE’S BASE SALARY.  THE
AMOUNT OF THE BONUS SHALL BE BASED UPON THE PERFORMANCE OF THE EXECUTIVE, AS SET
BY THE INDIVIDUAL PERFORMANCE OBJECTIVES DESCRIBED IN THIS SUBSECTION, AND THE
COMPANY IN EACH CALENDAR YEAR, AND SHALL BE PAID BY NO LATER THAN JANUARY 31 OF
THE FOLLOWING YEAR, CONTINGENT ON THE EXECUTIVE REMAINING EMPLOYED BY THE
COMPANY AS OF SUCH DATE.  THE EXECUTIVE’S INDIVIDUAL PERFORMANCE OBJECTIVES AND
THOSE OF THE COMPANY’S SHALL BE SET BY THE CEO AFTER CONSULTATION WITH THE
EXECUTIVE BY NO LATER THAN MARCH 31, OF EACH CALENDAR YEAR.  ANY BONUS AWARDED
OR PAID TO THE EXECUTIVE WILL BE SUBJECT TO THE DISCRETION OF THE BOARD.

 

(C)     INCENTIVE AWARDS.  THE EXECUTIVE SHALL BE ELIGIBLE FOR AN ANNUAL
INCENTIVE STOCK OPTION GRANT AND/OR RESTRICTED STOCK UNIT AWARD SUBJECT TO THE
APPROVAL OF THE BOARD IN ALL RESPECTS, INCLUDING THE TERMS DESCRIBED HEREIN. 
THE PER SHARE EXERCISE PRICE OF THE OPTION WILL BE EQUAL TO THE PER SHARE FAIR
MARKET VALUE OF THE COMMON STOCK ON THE DATE OF GRANT, AS DETERMINED BY THE
BOARD OF DIRECTORS.  THE TERM OF SUCH OPTION SHALL BE TEN (10) YEARS, SUBJECT TO
EARLIER EXPIRATION IN THE EVENT OF THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT.  THE EXECUTIVE SHALL VEST IN ACCORDANCE WITH THE VESTING PROVISIONS
APPROVED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS, WHICH VESTING
IS CURRENTLY 25% OF THE OPTION SHARES AFTER THE FIRST TWELVE (12) MONTHS OF
CONTINUOUS SERVICE AND SHALL VEST IN THE REMAINING OPTION SHARES IN EQUAL
MONTHLY INSTALLMENTS OVER THE NEXT THREE (3) YEARS OF CONTINUOUS SERVICE.  EACH
RESTRICTED STOCK UNIT AWARD CURRENTLY VESTS 25% ON THE ONE YEAR ANNIVERSARY OF
THE DATE OF GRANT WITH 25% VESTING YEARLY THEREAFTER. THE GRANT OF EACH SUCH
OPTION AND/OR RESTRICTED STOCK UNIT SHALL BE SUBJECT TO THE OTHER TERMS AND
CONDITIONS SET FORTH IN THE COMPANY’S 2005 INCENTIVE PLAN AND IN THE COMPANY’S
STANDARD FORM OF STOCK OPTION AGREEMENT AND RESTRICTED STOCK UNIT AGREEMENT, AS
APPLICABLE.

 


3.     VACATION AND EXECUTIVE BENEFITS.  DURING THE TERM OF THE EXECUTIVE’S
EMPLOYMENT, THE EXECUTIVE SHALL BE ELIGIBLE TO ACCRUE 17 DAYS VACATION PER YEAR
ON A PRO-RATA BASIS THROUGHOUT THE YEAR, IN ACCORDANCE WITH THE COMPANY’S
STANDARD POLICY FOR SENIOR MANAGEMENT, INCLUDING PROVISIONS WITH RESPECT TO
MAXIMUM ACCRUAL, AS IT MAY BE AMENDED FROM TIME TO TIME.  DURING THE TERM OF THE
EXECUTIVE’S EMPLOYMENT, THE EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ANY
EMPLOYEE BENEFIT PLANS MAINTAINED BY THE COMPANY FOR SENIOR MANAGEMENT, SUBJECT
IN EACH CASE TO THE GENERALLY APPLICABLE TERMS AND CONDITIONS OF THE PLAN IN
QUESTION AND TO THE DETERMINATIONS OF ANY PERSON OR COMMITTEE ADMINISTERING SUCH
PLAN, AND TO THE RIGHT OF THE COMPANY TO MAKE CHANGES IN SUCH PLANS FROM TIME TO
TIME.


 


4.     BUSINESS EXPENSES.  DURING THE TERM OF THE EXECUTIVE’S EMPLOYMENT, THE
EXECUTIVE SHALL BE AUTHORIZED TO INCUR NECESSARY AND REASONABLE TRAVEL,
ENTERTAINMENT AND OTHER BUSINESS EXPENSES IN CONNECTION WITH HER DUTIES
HEREUNDER.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR SUCH EXPENSES UPON
PRESENTATION OF AN ITEMIZED ACCOUNT AND APPROPRIATE SUPPORTING DOCUMENTATION,
ALL IN ACCORDANCE WITH THE COMPANY’S GENERALLY APPLICABLE POLICIES.


 

--------------------------------------------------------------------------------


 


5.     TERM OF EMPLOYMENT.


 

(A)     BASIC RULE.  THE COMPANY AGREES TO CONTINUE THE EXECUTIVE’S EMPLOYMENT,
AND THE EXECUTIVE AGREES TO REMAIN IN EMPLOYMENT WITH THE COMPANY, FROM THE
COMMENCEMENT DATE SET FORTH IN SECTION 1(D) UNTIL THE DATE WHEN THE EXECUTIVE’S
EMPLOYMENT TERMINATES PURSUANT TO SUBSECTION (B) BELOW.  THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY SHALL BE “AT WILL,” AND EITHER THE EXECUTIVE OR THE
COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON,
WITH OR WITHOUT CAUSE.  ANY CONTRARY REPRESENTATIONS, WHICH MAY HAVE BEEN MADE
TO THE EXECUTIVE SHALL BE SUPERSEDED BY THIS AGREEMENT.  THIS AGREEMENT SHALL
CONSTITUTE THE FULL AND COMPLETE AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY
ON THE “AT WILL” NATURE OF THE EXECUTIVE’S EMPLOYMENT, WHICH MAY ONLY BE CHANGED
IN AN EXPRESS WRITTEN AGREEMENT SIGNED BY THE EXECUTIVE AND A DULY AUTHORIZED
OFFICER OF THE COMPANY.

 

(B)     TERMINATION.  THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT AT
ANY TIME AND FOR ANY REASON (OR NO REASON), AND WITH OR WITHOUT CAUSE, BY GIVING
THE EXECUTIVE NOTICE IN WRITING.  THE EXECUTIVE MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT BY GIVING THE COMPANY FOURTEEN (14) DAYS ADVANCE NOTICE IN WRITING. 
THE EXECUTIVE’S EMPLOYMENT SHALL TERMINATE AUTOMATICALLY IN THE EVENT OF
EXECUTIVE’S DEATH OR PERMANENT DISABILITY.  FOR PURPOSES OF THIS AGREEMENT,
“PERMANENT DISABILITY” SHALL MEAN THAT THE EXECUTIVE HAS BECOME SO PHYSICALLY OR
MENTALLY DISABLED AS TO BE INCAPABLE OF SATISFACTORILY PERFORMING THE ESSENTIAL
FUNCTIONS OF EXECUTIVE’S POSITION AND DUTIES UNDER THIS AGREEMENT FOR A PERIOD
OF ONE HUNDRED EIGHTY (180) CONSECUTIVE CALENDAR DAYS.

 

(C)     RIGHTS UPON TERMINATION.  EXCEPT AS EXPRESSLY PROVIDED IN SECTION 6,
UPON THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT PURSUANT TO THIS SECTION 5,
THE EXECUTIVE SHALL ONLY BE ENTITLED TO THE COMPENSATION, BENEFITS AND
REIMBURSEMENTS DESCRIBED IN SECTIONS 2, 3 AND 4 FOR THE PERIOD PRECEDING THE
EFFECTIVE DATE OF THE TERMINATION.  THE PAYMENTS UNDER THIS AGREEMENT SHALL
FULLY DISCHARGE ALL RESPONSIBILITIES OF THE COMPANY TO THE EXECUTIVE.

 

(D)     TERMINATION OF AGREEMENT.  THE TERMINATION OF THIS AGREEMENT SHALL NOT
LIMIT OR OTHERWISE AFFECT ANY OF THE EXECUTIVE’S OBLIGATIONS UNDER SECTION 7.

 


6.     TERMINATION BENEFITS.


 

(A)     GENERAL RELEASE AGREEMENT.  ANY OTHER PROVISION OF THIS AGREEMENT
NOTWITHSTANDING, SUBSECTIONS (B), (C) OR (D) BELOW SHALL NOT APPLY UNLESS THE
EXECUTIVE (I) HAS, WITHIN THE TIME PRESCRIBED BY THE COMPANY, EXECUTED A GENERAL
RELEASE AGREEMENT IN A FORM PRESCRIBED BY THE COMPANY BY WHICH THE EXECUTIVE
WAIVES AND RELEASES WITH IRREVOCABLE EFFECT ALL KNOWN AND UNKNOWN CLAIMS THAT
THE EXECUTIVE MAY THEN HAVE AGAINST THE COMPANY OR PERSONS AFFILIATED WITH THE
COMPANY WHICH ARE WAIVABLE UNDER APPLICABLE LAW, AND (II) PURSUANT TO SUCH
GENERAL RELEASE AGREEMENT HAS AGREED NOT TO PROSECUTE ANY LEGAL ACTION OR OTHER
PROCEEDING BASED UPON ANY OF SUCH CLAIMS TO THE FULL EXTENT PERMISSIBLE UNDER
APPLICABLE LAW, AND (III) PURSUANT TO SUCH GENERAL RELEASE AGREEMENT HAS
ACKNOWLEDGED EXECUTIVE’S CONTINUING OBLIGATIONS UNDER THIS AGREEMENT AND THE
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT REFERENCED BELOW.

 

(B)     TERMINATION WITHOUT CAUSE.  IF, DURING THE TERM OF THIS AGREEMENT, AND
NOT IN CONNECTION WITH A CHANGE OF CONTROL AS ADDRESSED IN SUBSECTION (C) BELOW,
THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE OR THE EXECUTIVE
RESIGNS FOR GOOD REASON, THEN:

 

(I)            AS OF THE DATE OF TERMINATION OF EMPLOYMENT, EXECUTIVE SHALL
IMMEDIATELY CONDITIONALLY VEST IN AN ADDITIONAL NUMBER OF SHARES UNDER ALL
OUTSTANDING OPTIONS AND RESTRICTED STOCK UNITS AS IF THE EXECUTIVE HAD PERFORMED
TWELVE (12) ADDITIONAL MONTHS OF SERVICE, SUBJECT TO EXECUTIVE’S EXECUTION OF
THE GENERAL RELEASE AGREEMENT DESCRIBED ABOVE WITH IRREVOCABLE EFFECT AND
SUSPENSION OF EXERCISE RIGHTS WITH RESPECT TO SUCH CONDITIONALLY VESTED SHARES
UNTIL SUCH EXECUTION;

 

--------------------------------------------------------------------------------


 

(II)           THE COMPANY SHALL PAY THE EXECUTIVE, IN A LUMP SUM UPON THE
EFFECTIVENESS OF THE GENERAL RELEASE TO BE EXECUTED BY EXECUTIVE IN ACCORDANCE
WITH SECTION 6(A) ABOVE, AN AMOUNT EQUAL TO:  (X) THE THEN CURRENT YEAR’S TARGET
BONUS PRORATED FOR THE NUMBER OF DAYS OF EXECUTIVE IS EMPLOYED IN SAID YEAR;
(Y) ONE YEAR’S BASE SALARY; AND (Z) THE GREATER OF THE THEN CURRENT YEAR’S
TARGET BONUS OR THE ACTUAL PRIOR YEAR’S BONUS.  THE EXECUTIVE’S BASE SALARY
SHALL BE PAID AT THE RATE IN EFFECT AT THE TIME OF THE TERMINATION OF
EMPLOYMENT.

 

(C)     UPON A CHANGE OF CONTROL. IN THE EVENT OF THE OCCURRENCE OF A CHANGE IN
CONTROL WHILE THE EXECUTIVE IS EMPLOYED BY THE COMPANY:

 

(I)            THE EXECUTIVE SHALL IMMEDIATELY VEST IN AN ADDITIONAL NUMBER OF
SHARES UNDER ALL OUTSTANDING OPTIONS AND RESTRICTED STOCK UNITS AS IF THE
EXECUTIVE HAD PERFORMED TWELVE (12) ADDITIONAL MONTHS OF SERVICE; AND

 

(II)           IF WITHIN TWELVE (12) MONTHS FOLLOWING THE OCCURRENCE OF THE
CHANGE OF CONTROL, ONE OF THE FOLLOWING EVENTS OCCURS:

 

(A) THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE; OR

 

(B) THE EXECUTIVE RESIGNS FOR GOOD REASON

 

THEN THE EXECUTIVE SHALL IMMEDIATELY CONDITIONALLY VEST AS TO ALL SHARES UNDER
ALL OUTSTANDING OPTIONS AND RESTRICTED STOCK UNITS, SUBJECT TO EXECUTIVE’S
EXECUTION OF THE GENERAL RELEASE AGREEMENT DESCRIBED ABOVE WITH IRREVOCABLE
EFFECT AND SUSPENSION OF EXERCISE RIGHTS WITH RESPECT TO SUCH CONDITIONALLY
VESTED SHARES UNTIL SUCH EXECUTION, AND THE COMPANY SHALL PAY THE EXECUTIVE, IN
A LUMP SUM, AN AMOUNT EQUAL TO:  (I) THE THEN CURRENT YEAR’S TARGET BONUS
PRORATED FOR THE NUMBER OF DAYS OF EXECUTIVE IS EMPLOYED IN SAID YEAR; (II) ONE
YEAR’S BASE SALARY; AND (III) THE GREATER OF THE THEN CURRENT YEAR’S TARGET
BONUS OR THE ACTUAL PRIOR YEAR’S BONUS.  THE EXECUTIVE’S BASE SALARY SHALL BE
PAID AT THE RATE IN EFFECT AT THE TIME OF THE TERMINATION OF EMPLOYMENT.

 

(D)     HEALTH INSURANCE.  IF SUBSECTION (B) OR (C) ABOVE APPLIES, AND IF THE
EXECUTIVE ELECTS TO CONTINUE THE EXECUTIVE’S HEALTH INSURANCE COVERAGE UNDER THE
CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”)
FOLLOWING THE TERMINATION OF EMPLOYMENT, THEN THE COMPANY SHALL PAY THE
EXECUTIVE’S MONTHLY PREMIUM UNDER COBRA FOR COBRA COVERAGE FOR THE EXECUTIVE
UNTIL THE EARLIEST OF (I) 12 MONTHS FOLLOWING THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT, OR (II) THE DATE UPON WHICH THE EXECUTIVE COMMENCES EMPLOYMENT WITH
AN ENTITY OTHER THAN THE COMPANY.

 

(E)     DEFINITION OF “CAUSE.”  FOR ALL PURPOSES UNDER THIS AGREEMENT, “CAUSE”
SHALL MEAN ANY OF THE FOLLOWING:

 

(I)            UNAUTHORIZED USE OR DISCLOSURE OF THE CONFIDENTIAL INFORMATION OR
TRADE SECRETS OF THE COMPANY;

 

--------------------------------------------------------------------------------


 

(II)           ANY BREACH OF THIS AGREEMENT OR THE EMPLOYEE PROPRIETARY
INFORMATION AND INVENTIONS AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY;

 

(III)          CONVICTION OF, OR A PLEA OF “GUILTY” OR “NO CONTEST” TO, A FELONY
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF;

 

(IV)          MISAPPROPRIATION OF THE ASSETS OF THE COMPANY OR ANY ACT OF FRAUD
OR EMBEZZLEMENT BY EXECUTIVE, OR ANY ACT OF DISHONESTY BY EXECUTIVE IN
CONNECTION WITH THE PERFORMANCE OF HER DUTIES FOR THE COMPANY THAT ADVERSELY
AFFECTS THE BUSINESS OR AFFAIRS OF THE COMPANY;

 

(V)           INTENTIONAL MISCONDUCT; OR

 

(VI)          THE EXECUTIVE’S FAILURE TO SATISFACTORILY PERFORM THE EXECUTIVE’S
DUTIES AFTER HAVING RECEIVED WRITTEN NOTICE OF SUCH FAILURE AND AT LEAST THIRTY
(30) DAYS TO CURE SUCH FAILURE.

 

The foregoing shall not be deemed an exclusive list of all acts or omissions
that the Company may consider as grounds for the termination of the Executive’s
Employment.

 

(F)      DEFINITION OF “GOOD REASON.”  FOR ALL PURPOSES UNDER THIS AGREEMENT,
SUBJECT TO THE NOTICE AND CURE PERIOD DESCRIBED BELOW, THE EXECUTIVE’S
RESIGNATION FOR “GOOD REASON” SHALL MEAN THE EXECUTIVE’S RESIGNATION UPON
WRITTEN NOTICE TO THE COMPANY DELIVERED WITHIN NINETY (90) DAYS AFTER THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS AND WITH AN EFFECTIVE DATE
WITHIN SUCH NINETY- (90-) DAY PERIOD:

 

(I)            THE EXECUTIVE’S POSITION, AUTHORITY OR RESPONSIBILITIES BEING
SIGNIFICANTLY REDUCED;

 

(II)           THE EXECUTIVE BEING ASKED TO RELOCATE THE EXECUTIVE’S PRINCIPAL
PLACE OF EMPLOYMENT SUCH THAT THE EXECUTIVE’S COMMUTING DISTANCE FROM THE
EXECUTIVE’S RESIDENCE PRIOR TO SUCH RELOCATION IS INCREASED BY OVER THIRTY-FIVE
(35) MILES;

 

(III)          THE EXECUTIVE’S ANNUAL BASE SALARY OR BONUS BEING MATERIALLY
REDUCED; OR

 

(IV)          THE EXECUTIVE’S BENEFITS BEING MATERIALLY REDUCED.

 

The Executive shall provide written notice to the Company at least thirty (30)
days prior to the effective date of Executive’s resignation, identifying the
event or events Executive claims constitute Good Reason and describing in
reasonable detail the fact supporting the claim.  The Company shall have at
least thirty (30) days to take action to remedy the condition claimed by the
Executive as Good Reason, but shall have no obligation to take such action.  In
the event the Company remedies the condition then Good Reason shall be deemed
not to exist.  At the expiration of the remedial period and prior to the
effective date of Executive’s resignation, Executive shall provide written
notice to the Company, stating whether Executive (A) withdraws Executive’s
resignation based on the Company’s remedy of the condition, (B) chooses to
resign anyway notwithstanding such remedy, or (C) claims the condition has not
been remedied and chooses to resign based on a claim of Good Reason.  In the
absence of such notice, Executives resignation shall become effective and
Executive shall be deemed to have resigned without Good Reason.

 

--------------------------------------------------------------------------------


 

(G)     DEFINITION OF “CHANGE OF CONTROL.”  FOR ALL PURPOSES UNDER THIS
AGREEMENT, “CHANGE OF CONTROL” SHALL MEAN ANY OF THE FOLLOWING:

 

(I)            A SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY;

 

(II)           THE ACQUISITION OF MORE THAN FIFTY PERCENT (50%) OF THE COMMON
STOCK OF THE COMPANY (WITH ALL CLASSES OR SERIES THEREOF TREATED AS A SINGLE
CLASS) BY ANY PERSON OR GROUP OF PERSONS;

 

(III)          A REORGANIZATION OF THE COMPANY WHEREIN THE HOLDERS OF COMMON
STOCK OF THE COMPANY RECEIVE STOCK IN ANOTHER COMPANY (OTHER THAN A SUBSIDIARY
OF THE COMPANY), A MERGER OF THE COMPANY WITH ANOTHER COMPANY WHEREIN THERE IS A
FIFTY PERCENT (50%) OR GREATER CHANGE IN THE OWNERSHIP OF THE COMMON STOCK OF
THE COMPANY AS A RESULT OF SUCH MERGER, OR ANY OTHER TRANSACTION IN WHICH THE
COMPANY (OTHER THAN AS THE PARENT CORPORATION) IS CONSOLIDATED FOR FEDERAL
INCOME TAX PURPOSES OR IS ELIGIBLE TO BE CONSOLIDATED FOR FEDERAL INCOME TAX
PURPOSES WITH ANOTHER CORPORATION; OR

 

(IV)          IN THE EVENT THAT THE COMMON STOCK IS TRADED ON AN ESTABLISHED
SECURITIES MARKET, A PUBLIC ANNOUNCEMENT THAT ANY PERSON HAS ACQUIRED OR HAS THE
RIGHT TO ACQUIRE BENEFICIAL OWNERSHIP OF MORE THAN FIFTY PERCENT (50%) OF THE
THEN-OUTSTANDING COMMON STOCK AND FOR THIS PURPOSE THE TERMS “PERSON” AND
“BENEFICIAL OWNERSHIP” SHALL HAVE THE MEANINGS PROVIDED IN SECTION 13(D) OF THE
SECURITIES AND EXCHANGE ACT OF 1934 OR RELATED RULES PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION, OR THE COMMENCEMENT OF OR PUBLIC
ANNOUNCEMENT OF AN INTENTION TO MAKE A TENDER OFFER OR EXCHANGE OFFER FOR MORE
THAN FIFTY PERCENT (50%) OF THE THEN OUTSTANDING COMMON STOCK.

 

(H)     SECTION 409A. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, ANY CASH SEVERANCE PAYMENTS OTHERWISE DUE TO EXECUTIVE PURSUANT TO
THIS SECTION 6 OR OTHERWISE ON OR WITHIN THE SIX-MONTH PERIOD FOLLOWING
EXECUTIVE’S TERMINATION WILL ACCRUE DURING SUCH SIX-MONTH PERIOD AND WILL BECOME
PAYABLE IN A LUMP SUM PAYMENT ON THE DATE SIX (6) MONTHS AND ONE (1) DAY
FOLLOWING THE DATE OF EXECUTIVE’S TERMINATION, PROVIDED, THAT SUCH CASH
SEVERANCE PAYMENTS WILL BE PAID EARLIER, AT THE TIMES AND ON THE TERMS SET FORTH
IN THE APPLICABLE PROVISIONS OF THIS SECTION 6, IF THE COMPANY REASONABLY
DETERMINES THAT THE IMPOSITION OF ADDITIONAL TAX UNDER SECTION 409A OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE SECTION 409A”), WILL NOT APPLY
TO AN EARLIER PAYMENT OF SUCH CASH SEVERANCE PAYMENTS. IN ADDITION, THIS
AGREEMENT WILL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO AVOID IMPOSITION OF
ANY ADDITIONAL TAX OR INCOME RECOGNITION PRIOR TO ACTUAL PAYMENT TO EXECUTIVE
UNDER CODE SECTION 409A AND ANY TEMPORARY, PROPOSED OR FINAL TREASURY
REGULATIONS AND GUIDANCE PROMULGATED THEREUNDER AND THE PARTIES AGREE TO
COOPERATE WITH EACH OTHER AND TO TAKE REASONABLY NECESSARY STEPS IN THIS REGARD.

 


7.     NON-SOLICITATION AND NON-DISCLOSURE.


 

(A)     NON-SOLICITATION.  DURING THE PERIOD COMMENCING ON THE DATE OF THIS
AGREEMENT AND CONTINUING UNTIL THE FIRST ANNIVERSARY OF THE DATE WHEN THE
EXECUTIVE’S EMPLOYMENT TERMINATED FOR ANY REASON, THE EXECUTIVE SHALL NOT
DIRECTLY OR INDIRECTLY, PERSONALLY OR THROUGH OTHERS, SOLICIT OR ATTEMPT TO
SOLICIT (ON THE EXECUTIVE’S OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON OR
ENTITY) THE EMPLOYMENT OF ANY EMPLOYEE OF THE COMPANY OR ANY OF THE COMPANY’S
AFFILIATES.

 

--------------------------------------------------------------------------------


 

(B)     PROPRIETARY INFORMATION.  AS A CONDITION OF EMPLOYMENT, THE EXECUTIVE
HAS ENTERED INTO A PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT WITH THE
COMPANY DECEMBER 30,2005, WHICH IS INCORPORATED HEREIN BY REFERENCE.

 


8.     SUCCESSORS.


 

(A)     COMPANY’S SUCCESSORS.  THIS AGREEMENT SHALL BE BINDING UPON ANY
SUCCESSOR (WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE
TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR
ASSETS WHICH BECOMES BOUND BY THIS AGREEMENT.

 

(B)     EXECUTIVE’S SUCCESSORS.  THIS AGREEMENT AND ALL RIGHTS OF THE EXECUTIVE
HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, THE EXECUTIVE’S
PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.


 


9.     MISCELLANEOUS PROVISIONS.


 

(A)     NOTICE.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
PERSONALLY DELIVERED OR WHEN MAILED BY OVERNIGHT COURIER, U.S. REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  IN THE CASE OF
THE EXECUTIVE, MAILED NOTICES SHALL BE ADDRESSED TO THE EXECUTIVE AT THE HOME
ADDRESS WHICH THE EXECUTIVE MOST RECENTLY COMMUNICATED TO THE COMPANY IN
WRITING.  IN THE CASE OF THE COMPANY, MAILED NOTICES SHALL BE ADDRESSED TO ITS
CORPORATE HEADQUARTERS, AND ALL NOTICES SHALL BE DIRECTED TO THE ATTENTION OF
ITS SECRETARY.

 

(B)     MODIFICATIONS AND WAIVERS.  NO PROVISION OF THIS AGREEMENT SHALL BE
MODIFIED, WAIVED OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS
AGREED TO IN WRITING AND SIGNED BY THE EXECUTIVE AND BY AN AUTHORIZED OFFICER OF
THE COMPANY (OTHER THAN THE EXECUTIVE).  NO WAIVER BY EITHER PARTY OF ANY BREACH
OF, OR OF COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE
OTHER PARTY SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR
OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.

 

(C)     WHOLE AGREEMENT.  NO OTHER AGREEMENTS, REPRESENTATIONS OR UNDERSTANDINGS
(WHETHER ORAL OR WRITTEN) WHICH ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT
HAVE BEEN MADE OR ENTERED INTO BY EITHER PARTY WITH RESPECT TO THE SUBJECT
MATTER OF THIS AGREEMENT.  THIS AGREEMENT AND THE PROPRIETARY INFORMATION AND
INVENTIONS AGREEMENT CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.

 

(D)     WITHHOLDING TAXES.  ALL PAYMENTS MADE UNDER THIS AGREEMENT SHALL BE
SUBJECT TO REDUCTION TO REFLECT TAXES OR OTHER CHARGES REQUIRED TO BE WITHHELD
BY LAW.

 

(E)     CHOICE OF LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA WITHOUT APPLICATIONS OF ITS PROVISIONS WITH RESPECT TO CHOICE OF LAW,
EXCEPT FOR THE ARBITRATION PROVISION IN PARAGRAPH 11, BELOW, WHICH IS GOVERNED
BY THE FEDERAL ARBITRATION ACT, 9 U.S.C. § 1 ET SEQ.

 

(F)      SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR
PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.

 

--------------------------------------------------------------------------------


 

(G)     ARBITRATION. EACH PARTY AGREES THAT ANY AND ALL DISPUTES WHICH ARISE OUT
OF OR RELATE TO THE EXECUTIVE’S EMPLOYMENT, THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT, OR THE TERMS OF THIS AGREEMENT SHALL BE RESOLVED THROUGH FINAL AND
BINDING ARBITRATION.  SUCH ARBITRATION SHALL BE IN LIEU OF ANY TRIAL BEFORE A
JUDGE AND/OR JURY, AND THE EXECUTIVE AND COMPANY EXPRESSLY WAIVE ALL RIGHTS TO
HAVE SUCH DISPUTES RESOLVED VIA TRIAL BEFORE A JUDGE AND/OR JURY.  SUCH DISPUTES
SHALL INCLUDE, WITHOUT LIMITATION, CLAIMS FOR BREACH OF CONTRACT OR OF THE
COVENANT OF GOOD FAITH AND FAIR DEALING, CLAIMS OF DISCRIMINATION, CLAIMS UNDER
ANY FEDERAL, STATE OR LOCAL LAW OR REGULATION NOW IN EXISTENCE OR HEREINAFTER
ENACTED AND AS AMENDED FROM TIME TO TIME CONCERNING IN ANY WAY THE SUBJECT OF
THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR ITS TERMINATION.  NOTHING IN THIS
AGREEMENT SHALL PROHIBIT ANY PARTY FROM SEEKING PROVISIONAL REMEDIES IN COURT IN
AID OF ARBITRATION INCLUDING TEMPORARY RESTRAINING ORDERS, PRELIMINARY
INJUNCTIONS AND OTHER PROVISIONAL REMEDIES PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1281.8 (OR ANY SUCCESSOR STATUTES) AND/OR APPLICABLE FEDERAL
LAW.   LIKEWISE, NOTHING IN THIS AGREEMENT SHALL SHOULD BE INTERPRETED AS
RESTRICTING OR PROHIBITING EMPLOYEE FROM FILING A CHARGE OR COMPLAINT WITH A
FEDERAL, STATE, OR LOCAL GOVERNMENTAL OR ADMINISTRATIVE AGENCY CHARGED WITH
INVESTIGATING AND/OR PROSECUTING CHARGES OR COMPLAINTS UNDER ANY APPLICABLE
FEDERAL, STATE OR MUNICIPAL LAW OR REGULATION. CLAIMS OR DISPUTES ARISING UNDER
ANY LAW THAT PERMITS RESORT TO AN ADMINISTRATIVE OR GOVERNMENTAL AGENCY
NOTWITHSTANDING AN AGREEMENT TO ARBITRATE THOSE CLAIMS MAY BE BROUGHT BEFORE
THAT AGENCY AS PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION,
CLAIMS OR CHARGES BROUGHT BEFORE THE NATIONAL LABOR RELATIONS BOARD, THE U.S.
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, THE UNITED STATES DEPARTMENT OF LABOR,
THE CALIFORNIA WORKERS’ COMPENSATION APPEALS BOARD, AND THE CALIFORNIA
EMPLOYMENT DEVELOPMENT DEPARTMENT. NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO
PRECLUDE A PARTY FROM BRINGING AN ADMINISTRATIVE CLAIM BEFORE ANY AGENCY IN
ORDER TO FULFILL THE PARTY’S OBLIGATION TO EXHAUST ADMINISTRATIVE REMEDIES
BEFORE MAKING A CLAIM IN ARBITRATION

 

This arbitration section of the Agreement shall be exclusively governed by and
construed and enforced pursuant to the substantive and procedural provisions of
the Federal Arbitration Act, 9 U.S.C. § 1 (“FAA”), and not individual state
substantive and procedural laws regarding enforcement of arbitration
agreements.  A neutral arbitrator shall be selected by mutual agreement of the
parties from the then-available arbitrators associated with ADR Services,
Judicate West, ARC or such other arbitration service that the parties may
mutually agree upon.  If, for any reason, the parties are unable to mutually
agree upon the selection of an arbitrator, either party may apply to a court of
competent jurisdiction for appointment of a neutral arbitrator. The court shall
then appoint a retired judge to serve as the arbitrator, who shall act under
this Policy with the same force and effect as if the parties had selected the
arbitrator by mutual agreement.The arbitrator shall allow the parties to take
discovery and bring motions as authorized by the forum state’s procedural rules,
or any other discovery required by applicable law in arbitration proceedings,
including, but not limited to, discovery available under the applicable state
and/or federal arbitration statutes.  Also, to the extent that anything in this
arbitration section conflicts with any arbitration procedures required by
applicable law, the arbitration procedures required by applicable law shall
govern.

 

Arbitration will be conducted in Santa Clara County, California or, if the
Executive does not reside within 100 miles of Santa Clara County at the time the
dispute arises, then the arbitration may take place in the largest metropolitan
area within 50 miles of the Executive’s place of residence when the dispute
arises.

 

--------------------------------------------------------------------------------


 

During the course of the arbitration, the Executive and the Company will each
bear equally the arbitrator’s fee and any other type of expense or cost of
arbitration, unless applicable law requires otherwise, and each shall bear their
own respective attorneys’ fees incurred in connection with the arbitration.  The
arbitrator will not have authority to award attorneys’ fees unless a statute or
contract at issue in the dispute authorizes the award of attorneys’ fees to the
prevailing party. In such case, the arbitrator shall have the authority to make
an award of attorneys’ fees as required or permitted by the applicable statute
or contract.  If there is a dispute as to whether the Executive or the Company
is the prevailing party in the arbitration, the arbitrator will decide this
issue.

 

The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based.  The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes.  The arbitrator’s award shall
be subject to correction, confirmation, or vacation, as provided by applicable
law setting forth the standard of judicial review of arbitration awards. 
Judgment upon the arbitrator’s award may be entered in any court having
jurisdiction thereof.

 

(H)     NO ASSIGNMENT.  THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS OF THE
EXECUTIVE HEREUNDER ARE PERSONAL TO THE EXECUTIVE AND MAY NOT BE TRANSFERRED OR
ASSIGNED BY THE EXECUTIVE AT ANY TIME.  THE COMPANY MAY ASSIGN ITS RIGHTS UNDER
THIS AGREEMENT TO ANY ENTITY THAT ASSUMES THE COMPANY’S OBLIGATIONS HEREUNDER IN
CONNECTION WITH ANY SALE OR TRANSFER OF ALL OR A SUBSTANTIAL PORTION OF THE
COMPANY’S ASSETS TO SUCH ENTITY.

 

(I)      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

[The remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

ALIGN TECHNOLOGY, INC.

 

 

 

 

 

 

 

By: Thomas M. Prescott

 

Title: President and CEO

 

--------------------------------------------------------------------------------